Citation Nr: 1025028	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for a skin 
disorder (also claimed as chloracne), to include as due to 
herbicide exposure; and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

To establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2009).  The Board must proceed in this fashion regardless 
of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a skin disorder.


FINDINGS OF FACT

1.  The RO initially considered and denied the Veteran's claim 
for service connection for a skin disorder (diagnosed as severe 
acne conglobata) in September 1990.  

2.  Most recently, the RO denied his claim for service connection 
for a skin disorder in March 2003 on the basis that the Veteran's 
skin disorder was not secondarily related to his service-
connected diabetes mellitus, type II, which was presumptively 
granted on the basis of exposure to Agent Orange.  The Veteran 
did not appeal this rating decision.  

3.  The Veteran filed to reopen his claim for service connection 
for a skin disorder (claimed as chloracne) in July 2006.  


4.  The additional evidence received since the March 2003 rating 
decision, considered in the February 2007 rating decision, does 
not relate to an unestablished fact necessary to substantiate 
this claim or raise a reasonable possibility of substantiating 
this claim.


CONCLUSIONS OF LAW

1.  The RO's prior, unappealed, March 2003 rating decision is 
final and binding on the Veteran.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for a skin 
disorder, to include as due to herbicide exposure.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  


The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

Here, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September and 
October 2006, and April 2009.  The letters informed him of the 
evidence required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
This included apprising him of the deficiencies in the evidence 
when his claim was previously considered in March 2003 since the 
September 2006 letter sufficiently explained the bases of that 
prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 
also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  The Board notes that the 
September 2006 letter included the incorrect date of the rating 
decision for which the notice applied, however, the reasons 
listed are correct in accordance with the March 2003 rating 
decision's reasons and bases.  The all three letters also 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim.
VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs) and available private medical 
records.  In addition, he was afforded a VA medical examination 
in December 2006.  A specific VA medical opinion is not needed to 
consider whether the Veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  The 
Board is therefore satisfied VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.  

II.  Whether there is New and Material Evidence to Reopen the 
Claim

The record reflects that the original claim for service 
connection for a skin disorder was denied in a September 1990 
rating decision on the basis that it was not incurred during or 
aggravated by his military service.  There is also no medical 
evidence of record to show that the skin condition was treated 
within one year of his separation from service.  Thereafter, the 
Veteran sought to reopen his claim of skin condition, including 
due to exposure to Agent Orange, and an August 1996 rating 
decision continued to deny the claim on the basis that there was 
still no evidence of a skin condition in service or during the 
presumptive regulatory period.  The RO also noted that the 
September 1990 rating decision found the diagnosed skin condition 
to be severe acne conglobata and, despite any varied diagnoses of 
the skin condition, the overall diagnosis was severe acne 
conglobata, which is not related to exposure to Agent Orange.  
The record reflects the Veteran filed a timely notice of 
disagreement with the August 1996 rating decision, however, he 
failed to perfect his appeal with a VA Form 9.  

The Veteran again attempted to establish service connection for a 
skin disorder, including as secondary to his service connected 
diabetes mellitus, type II, which is due to his exposure to Agent 
Orange during service.  However, a March 2003 rating decision 
determined that the Veteran's skin disorder, severe acne 
conglobata, is not secondarily related to his diabetes mellitus, 
and it is not a condition for which presumptive service 
connection may apply.  The record reflects that the Veteran did 
not file a timely notice of appeal to the March 2003 rating 
decision.  Accordingly, he also did not file a substantive appeal 
on a VA Form 9.  Upon this failure to perfect his appeal, the 
March 2003 rating decision became final within the statutory time 
limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

If there is new and material evidence since that decision, the 
Board may reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
all the evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be probative as 
to each element that was a specified basis for the last 
disallowance.  Evans, at 284.  Similarly, in Hodge, 115 F.3d 
at 1363, the Federal Circuit Court held that evidence may be 
considered new and material if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant the claim.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  This presumption only 
applies when making a determination as to whether the evidence is 
new and material.  It does not apply when making a determination 
as to the ultimate credibility and weight of the evidence as it 
relates to the merits of the claim.  Essentially, the presumption 
of credibility "dissolves" once the claim is reopened and 
decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 
(1994) (indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

The February 2007 rating decision at issue in this appeal denied 
the claim on the merits, failing to address the issue of whether 
the Veteran submitted new and material evidence.  As noted above, 
the Board must make this threshold preliminary determination, 
before proceeding further, because this initial determination 
affects the Board's jurisdiction to adjudicate the underlying 
claim on its merits on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra and VAOPGCPREC 05-
92 (March 4, 1992).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what the 
RO may have determined in this regard is irrelevant.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Since the RO's final rating decision in March 2003 denying the 
claim for service connection for a skin disorder, the Veteran has 
submitted additional VA treatment records from August 1995 to 
November 2003, and private treatment records from Dr. A.P. dated 
June 2006 and May 2009.  However, these additional VA and private 
treatment records only show the existence of and treatment for 
his skin disorder, but importantly, without also attributing this 
condition to his military service.  It was known even when the RO 
initially considered and denied his claim in September 1990 that 
he suffers from a skin disorder because the basis for his denial 
was not lack of a current diagnosis.  And the deficiency in his 
claim, both then and still now, was and is that there is no 
medical nexus evidence etiologically linking his skin disorder to 
his military service-on a direct, secondary to service connected 
disability, or a presumptive basis, due to Agent Orange exposure.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran was also provided with another VA compensation 
examination in December 2006.  In this examination, the VA 
examiner opined that "in order to resolve the issue of the 
relationship of his cystic acne to Agent Orange exposure, I would 
have to resort to mere speculation."  However, the Board is not 
required to reopen a previously denied claim solely because the 
Veteran was afforded a VA examination in connection with his 
petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 464 (2007) (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled to 
reopening of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.).

Further, the June 2006 private treatment records from Dr. A.P. 
includes a notation at the bottom of the page stating that the 
Veteran suffers from severe nodulocystic acne and "based on 
history, it may be related to agent orange exposure."  The Board 
notes that the word "may" is entirely speculative and does not 
create an adequate nexus for the purposes of establishing service 
connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran may have been having some 
symptoms of multiple sclerosis for many years prior to the date 
of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the Veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which 
merely indicated that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) 
(medical treatise submitted by appellant that only raises the 
possibility that there may be some relationship between service-
connected sickle cell anemia and the veteran's fatal coronary 
artery disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).

So merely submitting additional, more recent, records of 
treatment from VA or a private physician, for this condition does 
not tend to suggest this condition dates back to his military 
service or is related to his military service.  So even if new, 
in the sense that these additional records did not exist at the 
time of the prior adjudications of the claim, and therefore could 
not have been considered in those prior adjudications, they 
nevertheless are not material because they do not suggest the 
required linkage to the Veteran's military service.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998).  See, too, Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records 
describing Veteran's current condition are not material to issue 
of service connection and are not sufficient to reopen a claim 
for service connection based on new and material evidence).

Additionally, concerning statements submitted in support of his 
claim for service connection, the Veteran merely reiterated 
arguments that he made when filing his earlier attempts- to the 
same effect that he believes his military service caused his skin 
disorder, specifically his exposure to Agent Orange while in 
Vietnam.  Therefore, even the Veteran's own supporting statements 
are not new evidence.  In Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim for 
service connection.  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a claim 
under 38 U.S.C. 5108."  So even if the Veteran's statements were 
new, which again it is not, it still is not material.

Therefore, the Board must deny this most recent petition to 
reopen the claim.  In the absence of new and material evidence, 
the benefit of the doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been submitted, the petition 
to reopen the claim of service connection for a skin disorder, 
including as due to exposure to Agent Orange, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


